Citation Nr: 1723667	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for chest pain, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee disorder, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right foot disorder, and if so, whether service connection is warranted.  

5.  Whether the RO committed clear and unmistakable error (CUE) when denying service connection for chest pain.

6.  Whether the RO committed CUE when denying service connection for a right knee disorder.

7.  Whether the RO committed CUE when denying service connection for a left knee disorder.

8.  Whether the RO committed CUE when denying service connection for a right foot disorder.

9.  Entitlement to service connection for bipolar disorder. 

10.  Entitlement to service connection for residuals of prostate cancer, to include as secondary to sarin and/or nerve gas exposure.  


REPRESENTATION

Appellant represented by:	Bill Parker, Jr., Representative


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to February 1992.  The Veteran served in Southwest Asia.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2011, March 2016, and June 2016 of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  
The issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for chest pain, a right and left knee disorder, and a right foot disorder, entitlement to CUE for chest pain, right and left knee disorder, and a right foot disorder, and service connection for prostate cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of evidence is against the finding that the Veteran currently suffers from bipolar disorder. 


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have not been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As will be explained below, no VA examination with respect to the claim being decided herein has been provided to the Veteran.  However, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Bipolar Disorder 

The Veteran claims that he currently suffers from bipolar disorder, among other psychiatric disabilities. The Board finds that, while there is evidence of other psychiatric disabilities, namely posttraumatic stress disorder (PTSD), of which the Veteran's is already service-connected for, there is no competent evidence of record that the Veteran does in fact suffer from bipolar disorder.  Therefore, as the preponderance of evidence is against a finding that the Veteran has a current disability, or has had the claimed disability during or contemporary to the claims period, the claim for service connection must be denied.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, the threshold consideration for any service connection claim is the existence of a current disability. In the absence of proof of a present disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Here, the evidence of record shows no evidence of a diagnosis for bipolar disorder.  An analysis of the service medical records, service personnel records, and post-service treatment records show no diagnose for bipolar disorder, to include on VA psychiatric examinations for his service-connected PTSD.  These examinations, to include that conducted in August 2012 noted no diagnosis of bipolar disorder, or any other psychiatric disorder other than his already service connected PTSD.  Even in reviewing the noted symptoms or manifestations of his disabilities the examiner failed to identify any symptoms that could be related to his claimed bipolar disorder.  To this end, the Board notes that a review of the Veteran claim also fails to reveal any lay statements regarding any manifestations of his asserted bipolar disorder.  Consequently, as there is no evidence which even tends to demonstrate a plausible diagnosis of a current disability, the Veteran's claim must be denied. 

The Board notes that, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2) (2016); Bruce v. West, 11 Vet. App. 405 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran has claimed that he has bipolar disorder, the Board finds that the Veteran, as a lay person, is not competent to provide a diagnosis for such complex psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Although the Board recognizes that the threshold standard set under McLendon is a low one, such cannot be so low as to render such standard impotent.  Here, the medical evidence from the previously service-connected PTSD demonstrates no other diagnosis for any other psychiatric condition, to include any symptoms related to bipolar disorder.  As explained above, a review of the medical records reveals no diagnosis or treatment for bipolar disorder, rather during or after his military service.  Further, while the Veteran claims he suffers from bipolar disorder, he has not submitted any supporting statements or medical evidence, to include even lay statements noting symptoms or manifestations.  Even a review of his submitted notice of disagreement and substantive appeal (VA Form 9) for this claim noted no evidence that spoke to the diagnosis or existence of any symptoms that could be construed as a current disability of bipolar disorder. In this regard the Veteran has also failed to point at any specific timeframe or incident in which he was diagnosed or treated for such a condition, so to allow VA to pursue additional evidence. 

Consequently, in the absence of competent evidence of medical findings of a bilateral shoulder disability, the threshold requirement for substantiating the claim for service connection is not met. Brammer v. Derwinski, 3 Vet. App. 223 (1992). Therefore, the Board finds that the preponderance of the evidence is against a finding of any current diagnosis for bipolar disorder, and the claim for service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to service connection for bipolar disorder is denied. 


REMAND

In January 2011, the Veteran advanced a "Motion for CUE (Clear and Unmistakable Error)" requesting revision of those portions of the RO's June 1992 rating decision which denied service connection for chest pain, a right knee disorder, a left knee disorder, and a right foot disorder.  The issues of whether the RO's June 1992 rating decision was clearly and unmistakably erroneous in denying service connection for chest pain, a right knee disorder, a left knee disorder, and a right foot disorder was adjudicated in a June 2016 RO rating decision. However, subsequent to that decision the Veteran filed a timely notice of disagreement to the denial of CUE.  The Board notes that to this day the RO has not issued a Statement of the Case (SOC) addressing the issues of CUE.  As the RO never issued a SOC with regard to these issues, the Board is required to remand the issues to the RO for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, the Board finds that as noted in the Board's previous remand, the issues of new and materials evidence for the same issues of bilateral knee disability, chest pains, and a right foot disability, are inextricably intertwined with those CUE claims addressed herein, as they address the finality of the prior rating decision.  Harris v. Derwinski, 1 Vet. App. 180 (19910 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  Therefore, as the issues of CUE remain on appeal, such claims for new and material evidence cannot be adjudicated on the merits. 

Finally, with regards to the Veteran's claim for service connection for prostate cancer, as secondary to exposure to sarin and cyclosarin, the Board finds that additional development is required.  Here, the Board notes that the Veteran claims that his prostate cancer is the result of exposure to burning oil and sarin during his deployment in southwest Asia.  To this end, the Veteran's service records do demonstrate that the Veteran served in the southwest Asia.  A review of the record, however, fails to demonstrate any efforts to verify if the Veteran was in fact exposed to sarin or any nerve agent while deployed, and if so, what levels of exposure.  To this end, if the Veteran was exposed to sarin, or various types of nerve agent, no VA examination has been afforded to the Veteran to determine the etiology of the Veteran's prostate cancer.  As such, remand is required for development to verify the Veteran's asserted exposure to nerve agents such as sarin, and be afforded a VA examination to determine if any etiological nexus can be found between any aspect of his military service and his prostate cancer.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a SOC addressing the issues of entitlement service connection for chest pains, a right and left knee disability, and right foot disability due to CUE.  Include notice of the time limit within which an adequate substantive appeal must be filed in order to perfect an appeal of this issue. Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2.  Attempt to verify the Veteran's periods of service abroad, including the type of service, and whether or not he was potentially exposed to sarin, cyclosarin, or any other nerve agent, with all record repositories that may have such information.  These efforts should include eliciting from the Veteran potential time, places, and incidents in which he thought he was exposed to sarin. Efforts should also include obtaining a determination letter from the Department of Defense, with regards to use or the possibility to exposure to sarin by the Veteran, based on information of his service and deployment.  Make at least two attempts to obtain such information, and document such attempts of record.  

3.  After completing the above development, schedule the Veteran for an examination by an appropriate clinician for his claimed residuals of prostate cancer.  The examiner must review the Veteran's claims folder/electronic file, including this Remand. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any verified exposure to sarin gas. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


